 AINSWORTH MANUFACTURING COMPANY, ETC.273AinsworthManufacturing Company,Springfield Division ofPrecasco CorporationandInternational.Union,United Auto-mobile,Aircraft and Agricultural ImplementWorkers ofAmerica,UAW-AFL-CIO.CaseNo. 26-CA-964 (formerly10-CA-4403).April 26, 1961DECISION AND ORDEROn September 19, 1960, Trial Examiner Leo F. Lightner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed as to suchallegations.These findings, conclusions, and recommendations aremore fully set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Charging Party and the Respondent filedexceptions to the Intermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand the briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modified herein.'1.The Trial Examiner found that about January 3, 1960, PlantComptrollerWilliam L. Coleman asked employee Dorris if she hadsigned a union membership application card, and that she -said shehad.He also found that Coleman mentioned to Dorris "some of thethings that had been going on about the union" and told her who hadbeen attending meetings.However, he recommended dismissal ofallegations respecting the Respondent's creation of an impression ofsurveillance in violation of Section 8(a) (1) of the Act.1The Charging Party contends that the Trial Examiner should have found that theRespondent violated the Act because it refused to bargain with the Union for timekeepers.either in a separate appropriate unit, or as a part of the production and maintenanceunit.However, the only bargaining demand which the Charging Party made on theRespondent with respect to the timekeepers was that they be bargained for as part ofthe office clerical unit,and, as stated by the Trial Examiner, Board policy requires theexclusion of plant clericals from office clerical units when, as here, any party objects.Accordingly,we find no merit in this contention.131 NLRB No. 48.599198-62-vol. 131-19 274DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner reasoned that, inasmuch as he had found thatthe Respondent was not responsible for the conduct of its predecessor,and as the union meeting which was apparently observed by the Re-spondent occurred prior to the sale of the plant, the Respondent couldnot be found to have engaged in surveillance, and therefore it couldnot be found to have created an impression of surveillance at a timeprior to its acquisition of the plant.We do not agree with the Trial Examiner's recommendation or hisreasoning.While the Respondent is not responsible for the conductof its predecessor,' the discussion between Coleman and employeeDorris occurred after the Respondent's assignor had purchased theplant of the Respondent's predecessor.We find that the Respondentcreated an impression of surveillance when Plant Comptroller Wil-liam L. Coleman discussed union activities with employee Dorris on orabout January 3, 1960.Accordingly, we hold that the Respondentviolated Section 8(a) (1) of the Act by engaging in such conduct.'ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ainsworth Man-ufacturing Company, Springfield Division of Precasco Corporation,its officers, agents, successors, and assigns shal] :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO, or any other labor organization of its2The Trial Examiner found that the Respondent was not responsible for alleged inter-rogationsof employeeswhich occurred priorto the Respondent's purchase of its prede-cessor's -planteven thoughit retained substantially all the supervisory personnel of itspredecessor and continued to operatethe plantwe agree, becausethe Respondent'sassignor and the Respondent are separate,distinct enterprises from the Respondent'spredecessor, and the General Counsel does not disputethe fact thatthe sale was an arm'slength transaction.The charges,moreover,were not filed until March 7, 1960, which wasover 2 months after the Respondent's assignorpurchased the plantand assigned the leaseof the plant's premises to the Respondent and there is no evidencewhich indicates thatthe Respondent knew of its predecessor's interrogationsof employees when the plantwas purchased or assigned.SeeSymnsGrocer Co.and Idaho WholesaleGrocery Co.,109 NLRB 346;ef.Washington SuburbanLanes,114 NLRB 808, andJ.W. Rex Company,115 NLRB 775.sWe do not agree with the Trial Examiner's view that"interrogation(of employees)ispresumptivelyunlawful,"Insofar as it implies that oncethe GeneralCounsel hasestablishedthe fact of interrogation,the burden is upon the Respondent to establish thatthe interrogationwas not unlawful.As the Board stated inBlue Flash Express, Inc,109 NLRB 591,at page 593,"the testiswhether,under all the circumstances,the Interro-gation reasonably tends to restrainor interfere with the employeesin the exercise ofrights guaranteedby the Act "The Boardstill adheres to that test,as well as the propo-sition that the burden at all times remains uponthe General Counsel toestablish analleged unfair labor practice by a preponderanceof the evidenceincluding,withrespectto interrogation,the existence of circumstancesfrom whicha reasonabletendency torestrain or interfere can be inferred.We are satisfiedthat the-General Counsel hassustained that burden in this case. AINSWORTH MANUFACTURING COMPANY, ETC.275employees, by discriminating in regard to the hire and tenure of theiremployment or any term or condition of employment.(b)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW-AFL-CIO, as the exclusive bargaining repre-sentative of all office clerical employees at its Springfield, Tennessee,plant, excluding engineers, timestudy engineers, watchmen, guards,and supervisors as defined in the Act.(c) Interrogating any of its employees concerning their organiza-tional activities, or threatening economic retaliation by removal of theoffice to Atlanta, Georgia, or elsewhere, if the Union is successful in itscampaign to organize the Respondent's employees.(d)Creating an impression of surveillance of union activities.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activity forthe purpose of collectivebargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America.UAW-AFL-CIO, as the exclusive representative of alloffice employees in the aforesaid appropriate unit, and if an under-standing is reached embody such understanding in a signed agreement.(b)Offer to Ray D. Osborne and Ruth Doss immediate and fullreinstatement to the former or substantially equivalent position ofeach without prejudice to their seniority or other rights or privilegespreviously enjoyed, and make them whole for any loss of pay theymay have suffered by reason of Respondent's discriminationagainstthem in accordance with the recommendations set forth in the Sectionof the attached Intermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board orits akents, for inspection and reproduction, all payroll records, social-security reports, timecards, personnel files, and all other records nec-essary to analyze, compute, and determine the amount of backpay andrights of employment to which the discriminatees herein may be en-titled under the terms of this Order.(d)Post at its plant in Springfield, Tennessee, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to be4In the event that,thisOrder is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court'of Appeals,. Enforcing an Order." 276DECISIONS OF`NATIONAL LABOR RELATIONS BOARDfurnished by the Regional Director for the Twenty-sixth Region,shall, after being signed by the Respondent's representative, be postedby the Respondent and maintained by it for 60 consecutive days there-after, in conspicuous places including each of Respondent's bulletinboards.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed with respect to the allegations contained in paragraph 6, con-cerning conduct of supervisors which antedates the Respondent'sacquisition, and paragraph9 in toto.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively in good faith with InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-AFL-CIO, as the exclusive repre-sentative of all office employees in the bargaining unit describedbelow with respect to rates of pay, hours of employment, andother conditions of employment, and, if an understanding isreached, we will embody such understanding in a signed contract.The bargaining unit is:All office clerical employees at the Springfield, Tennessee,plant, excluding engineers, time-study engineers, watchmen,guards, and supervisors as defined in the Act.WE WILL offer to Ray D. Osborne and Ruth Doss immediate andfull reinstatement to the former or substantially equivalent posi-tion of each without prejudice to their seniority or other rightsand privileges previously enjoyed, and we will make them wholefor any loss of salary or pay suffered as a result of the discrimina-tion against them.WE WILL NOT interrogate our employees concerning their or-ganizational activities, or threaten economic retaliation, by re-moval of the office to Atlanta, Georgia, or elsewhere, if the Unionis successful in its campaign to organize our office employees.WE WILL NOT do anything to create an impression of surveillanceof union activities. AINSWORTH MANUFACTURING COMPANY, ETC.277WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Inter-national Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-AFL-CIO or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other con-certed activities for the purpose of collective bargaining or mutualaid or protection, or to refrain from any and all such activities.AINSWORTH MANUFACTURING COMPANY,SPRINGFIELDDIvISION OF PRECASCOCORPORATION,Employer..Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner in Spring-field, Tennessee, on May 24, 1960, on the complaint of General Counsel and theanswer, as amended, of Ainsworth Manufacturing Company, Springfield Division ofPrecasco Corporation, herein called the Respondent.The issues litigated werewhether the Respondent violated Section 8(a)(1), (3), and (5) and Section 2(6)and (7) of the Labor-Management Relations Act, 1947, as amended, 61 Stat. 136,herein called the Act.The parties waived oral argument and briefs filed by theGeneral Counsel, Charging Party, and Respondent have been carefully considered.Upon the entire record I and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTRespondent is a Delaware corporation maintaining its principal office and placeof business in Springfield, Tennessee, engaging in the manufacture and fabricationof automobile assembly parts and related materials.During the calendar year endingDecember 31, 1959, Respondent sold and shipped products valued in excess of$50,000 to points located outside the State of Tennessee.Respondent's predecessor was Ainsworth-Precision Castings Co., a division ofHarsco Corp.Respondent was sold by the Harsco Company to Fulton Bag andCotton Mills 2 on December 28, 1959, and the premises occupied by the Ainsworthplant were leased by the seller to the buyer.On December 30, 1959, Fulton Bagand Cotton Mills assigned the lease to Precasco Corporation, a subsidiary or divisionof the assignor.On March 14, 1960, the Harsco Company conveyed the premises,by deed, to the Precasco Company.Respondent admits, and I find, that it is engaged in commerce within themeaning of the Act.lI hereby note and correct the following Inconsequential but obvious typographicalerrors in the transcript: on page 11, line 7, "102.35(a)" is corrected to read "102.35(h)";on page 11, lines 17 and 18, "Section 1 and 2 (a)" is corrected to read "Section 102.8" ; onpage 35, lines 7 and 8, "Norris" is corrected to read "Dorris"; on page 35, line 10, "MareneHammbet" is corrected to read "Maurene Lamberth "2Harsco Corp. is identified as having its principal office in Detroit, Michigan.FultonBag and Cotton Mills is a separate corporation with principal offices in Atlanta, Georgia. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-AFL-CIO, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR PRACTICESA. Background and sequence of events1.IssuesThe principal issues raised by the pleadings and litigated at the hearing are (1).whether Respondent, as more fully set forth in the complaint, engaged in activityin contravention of the provisions of Section 8(a),(1) of the Act; (2) whether, onJanuary 25, 1960, Ray D. Osborne and, on February 5, 1960 Ruth Doss were, asalleged in the complaint, discharged by the Respondent, who thereafter failed andrefused to reinstate said employees, because of their (membership in, and activitieson behalf of, the Union, or for other reasons proscribed by the Act; and (3) whetherRespondent on or about January 22, 1960, and at all times since, refused to recog-nize and bargain with the Union which represented a majority of the employeesof Respondent in a specified appropriate unit in contravention of the provisions ofSection 8 (a) (5) and (1) of the Act.2.Motion to amendCounsel for the Charging Party moved to amend paragraphs 10 and 11 of thecomplaint by the addition of the names of nine individuals allegedly discrimina-torily discharged by the Respondent at various times between December 17, 1959,and February 7, 1960. Specifications alleging discriminatory discharges of theseindividuals are included in the original charge (General Counsel's Exhibit No. IA).General Counsel opposed the motion to amend.General Counsel further advisedthe action of the Regional Director in not issuing a complaint encompassing theremaining alleged discriminatory discharges was pending on appeal to the GeneralCounsel at the time of the hearing.The motion was denied. Counsel for the Charg-ing Party, in his brief, pursues his "motion to amend the complaint" as a matter ofright, albeit addressed to the discretion of the Trial Examiner. I am not persuaded,after review of the cited authorities, and others, that my ruling, denying themotion,should be modified.33.Allegations antedating sale-conduct of predecessorThe Union herein represented the production and maintenance workers of Re-spondent's predecessor.The Union undertook the organization of the office employ-ees of Respondent's predecessor, in the plant located in Springfield, Tennessee, latein 1959.With minor exceptions, the events herein considered were subsequent tothe purchase of Respondent on December 28, 1959.I have outlined above the change in ownership on December 28, 1959.When theplant began functioning on December 28, Respondent retained the same supervisorsand the rank-and-file employees, and on January 21, 1960, Respondent assumedthe obligation of the collective-bargaining agreement that its predecessor had withthe Union on behalf of the production and maintenance workers.The assumptionagreement was retroactive to December 30, 1959.The complaint, paragraph 6, contains allegations of interrogations of employeesby Chief Inspector Maurice Heath and Production and Control Manager Charlie B.Hunter which are alleged to have occurred on December 23, 1959General Counselcontends Respondent is answerable as a successor company, but does not disputethe fact that the sale was an arm's length transaction.The position of GeneralCounsel is premised on continuity of supervision and the composition of the unit.No authority in support of the position asserted has been cited.This record permitsonly a finding that the purchaser was Fulton Bag and Cotton Mills, presumably astranger.The assignee, Precasco Corporation, is also presumably a stranger.TheBoard's findings of responsibility for unfair labor practices previously committed,3 SeeSailors'Union of the Pacific,AFL (Moore Dry Dock Company),92 NLRB 547,footnote 1;American Snuff Company,109 NLRB 885 and footnote 2 thereof;Inter-national Union of Electrical,Radio and MachineWorkers, AFL-CIO v. NLR.B. (NecoElectrical Products Corp.),289 F. 2d 757(C.A.D C ). AINSWORTH MANUFACTURING COMPANY, ETC.279where the purchaser is thealter egoof the predecessor 4 or a purchaser with knowl-edge 5 have no application.The Board has found that no provision of the Actauthorized the Board to impose the responsibility for remedying unfair labor prac-tices on persons who did not engage therein .6 I shall recommend dismissal of theseportions of the complaint.?4.OrganizationThe first organizational meeting of the office employees was held about December15, 1959, at the home of Ruth Doss, an alleged discriminatee herein.On December16, another meeting was held at the home of Ellis Wilkins.On the latter date appli-cation for membership cards, designating the Union as collective-bargaining repre-sentative, were executed by at least 17 employees of a potential total of 26.Respond-ent contends that five timekeepers and an alleged supervisor, all of whom, signedcards, should not be included in the unit. Should Respondent prevail the numberof cards signed by those in the unit would be 11, and the total in the unit 20, thesecontentions are discussed below. It is undisputed that the cards are valid authoriza-tion cards and they were signed by the individual employees, whose names appearthereon, on December 16, 1959.C. E. Strickland, International Representative, talked to A. M. Bazzy,8 personneldirector, twice, in the latter part of December 1959, and early part of January1960.Bazzy, during an unspecified portion of this period was substituting forOperations Manager Locks, while the latter was in a hospital. Bazzy was quoted byStrickland as advising that he knew the office employees were being organized andthat he (Bazzy) would recommend to higher officials that the Union be "accepted."Strickland testified they were waiting for,the Company to officially change handsbefore requesting recognition.5.SupervisorypersonnelIt is undisputed that President Mitchell, Vice President and Operations ManagerEdward J. Locks, Plant Controller William L. Coleman, Production and ControlManager Charlie B. Hunter, and Chief Inspector Maurice Heath are, and at alltimes pertinent herein were, supervisors within the meaning of Section 2(11) ofthe Act.B. Interference, restraint, and coercionThe evidence relative to acts and statements of Respondent's supervisory person-nel, allegedly conduct in derogation of the provisions of the Act, is summarizedunder the name of the particular representative specified in the complaint andtestimony.1.Plant ControllerWilliam L. ColemanMary Darlene Dorris was first employed in October 1958, and worked in accountspayable, she is still employed, but is now a billing clerk. She credibly testified thatabout January 3, 1960, Coleman asked her if she had signed a union membershipapplication card and she responded in the affirmative.Coleman then mentionedsome of the things that had been going on about the Union and told her who hadbeen attending meetings.He told her that they had had a meeting at Mrs. Doss'house, that he knew she had attended, and that he also knew that Maurene Lam-berth,Wilbur Wilkins, EllisWilkins, and Ruth Doss were present.Dorris relatedthat she was behind other employees on her pay raises, about $5, and Colemanwanted to know if that was the reason she signed the card.Coleman was queriedas to whether he heard any discussion in the office about organizing taking place andresponded that it was common talk all over the office that there was organizinggoing on.He denied telling Mrs. Dorris that he knew who was in the Union and' SeeAtlanta Paper Company and Mead Atlanta Paper Company,121 NLRB 125;Ozark Hardwood Company,119NLRB 1130, affd in pertinent part inN L.R B v.Ozark Hardwood Company,282 F.2d 1 (C.A. 8) ;Ohio Hoist and Manufacturing Com-pany,108 NLRB 561, and footnote 1 thereof.6 The Alexander Milburn Company,78 NLRB 747.6 Symns Grocer Co and Idaho Whole8ale Grocery Co ,109 NLRB 346, 3487 General Counsel's request that I take official notice of a case involving Respondent'spredecessor (125 NLRB 601), to the extent that it reflects antiunion animus by super-visors involved herein, is denied for the reasons stated.8 Incorrectly spelled "Besse" in the transcript 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew who had been to a meeting at Ruth Doss'house.He did notdenyinterrogatingMrs. Dorris relative to her signing a union card and the reason therefor.Ruth Doss commenced working on September 9, 1958,and is one of the allegeddiscriminatees herein.She worked in accounts payable under the supervision ofColeman.She credibly testified that Coleman called her into his office aboutJanuary 25,and told her that he had heard that she had signed a union card andhad a meeting in her home,he was very much surprised and asked her if she wasnot satisfied with her job.She also quoted Coleman as saying that he knew he wasnot supposed to mention these facts to her and further that if she did tell it, hewould have to swear it was a lie. She admitted uncertainty as to the exact date,stating that it could have been a little earlier than January 25.Coleman, in re-sponse to a question of whether he ever talked with Mrs. Doss about her unionactivity,prior to the time she was laid off,first testified"I have had a lot of talkswith all of my employees,as to unionism,I have no recollection,"he next testified"I have called my employees in from time to time,by themselves and in groups, tothe best of my knowledge,no."Still later he specifically denied ever mentioningthis employee's union activities to her.Coleman admitted that he had talked aboutthe Union to Mr.Smith,personnel manager,and a lot of the employees.Colemanlearned of the unionactivityand union meetings from commontalk around theoffice engaged in by timekeepers,switchboard operators,and from the personneldirector.Coleman however was either evasive or of uncertain memory in his testi-mony, stating first that Mr. Smith might have told him of the meetings,acknowl-edging that Smith discussed it with him,and finally admitting that it was Smith whotold him.Coleman was certain that Smith had told him that Ruth Doss had at-tended a union meeting, but could not remember if Smith had told him that she hadheld a union meeting in her house.Coleman acknowledged expressing his feelings"that I don't like union"to his entire office staff on two occasions,when he calledthem in to discuss the fact that the work wasn't getting done, he then testified that hedid know how many times he had actually made that statement to the employees.To theextent that Coleman's testimony is at variance with that of Dorris and Doss,as outlined,I credit Dorris and Doss.The evasiveness, inconsistencies,and inac-curacies in his testimony and his demeanor cause me to find Coleman not a reliablewitness.2.Production and Control Manager Charlie B. HunterDallon E.Morrison was employed from October 28, 1958, until he was laid off,February 5, 1960.He did customer contact work,handling releases and scheduling.John W. (Wayne) Choate was employed beginning August 21, 1958, and is stillemployed.He was engagedin salescontact work and handled the releases fromother customers,which supply parts.Hunter was the supervisor of these two em-ployees.On January 22, 1960,the Union sent a letter to Respondent containing alist of the office employees who had volunteered to serve as an organizing committee,which included the names of these two employees, among others.The letter isdiscussed in more detail below.Learning of the receipt of the letter, containingtheir names, by the Company, these two employees inquired of Hunter as to what,ifany, effect the letter would have on raises, which they understood were thenpending.Morrison stated that Hunter advised that he did not know what wouldhappen relative to the raises, that it might affect the raises which had already beenpromised, but he was not sure about it.Morrison testified that other employees hadalready received raises.Choate likewise testified that the others had received theirraises, that he and Morrison inquired of Hunter whether the information containedin the letter would affect their raises and that Hunter said "it probably would affectour raises, but he did not know, in other words, he didn't know for sure." This con-versation took place the morning the letter was received.Hunter acknowledgedthat the two employees asked him if the fact that they had joined the Union wouldaffect their raises and that he told them he did not know, maybe it would, maybeitwould not, he could not answer the question because he did not know. The com-plaint alleges that Respondent, through Hunter, warned its employees that it wouldnot grant economic benefits because its employees had joined the Union. I find noevidence of such a warning in the testimony of either Morrison or Choate. I will,accordingly, recommend dismissal of this allegation of the complaint.Charles J.Wallace testified that he heard Hunter say there would never be anoffice workers union in the plantHunter denied the statement.Wallace wasunable to place the time of the statement, except that it was subsequent to the timeof the first union meetings and could have been in December.Accordingly, thestatement, if made, may reasonably have predated the take-over of the plant by theRespondent.In addition the statement stands on the record without further ex- AINSWORTH MANUFACTURING COMPANY, ETC.281planation,and without the context in which itwas said.Under thesecircumstances,I make no finding relative to this item.Wilbur Wilkins testified that on January 23, 1960, his supervisor, Production andControlManager Charlie B. Hunter, called him into the conference room andasked him if he had signeda unioncard and Wilkins responded in the affirmative.Hunter was quoted by Wilkins as asking if he knew what he was doing, receiving anaffirmative reply, then advising Wilkins that it meant that he was going to take himoff supervision.Hunter acknowledged the conversation and acknowledged that hetoldWilkins that he could not be management and union both.Hunter, however,testified that he did not demote WilkinsThis conversation occurred after Respond-ent received the list of the union organizing committee which contained Wilkins'name.Respondent contends that Wilkins was a supervisor and, thus, Hunter'sinterrogation did not constitute a violation of the Act .9 I find that Wilkins did nothave supervisory status, for reasons statedinfra.3.President MitchellC. E. Strickland, International representative, credibly testified that he was atRespondent's plant on the afternoon of January 22, 1960, and was called into aconference attended by President Mitchell, Vice President and Operations ManagerEdward J. Locks, and James H. Dean, chairman of the bargaining committee of theLocal Union and a plant employee.Mitchell, according to Strickland, wanted toknow what the disturbance among the office workers was about, he understood theywere unhappy and wanted to belong to the Union.Upon inquiry, Mitchell wasadvised by Strickland that the union membership of the production and maintenanceemployees approximated 90 to 95 percent, and Mitchell inquired if Strickland wouldlike to have 100 percent.Mitchell then asked what it would take to cause theUnion to withdraw the "petition" (for the office employees), stating that he hadsome 93 plants with no office workers organized and that he did not intend to startin Springfield.Mitchell is also quoted by Strickland as saying there would not bean office workers union in Springfield, that he would move the work to Atlanta,Georgia, if that happened.The testimony of Dean corroborated that of Strickland.Mitchell did not testify and no reason was given for his failure to appear. Lockstestified thatMitchell learned that Strickland was in the plant and wanted to meetwith him.Locks' version of the conversation was that Mitchell asked Stricklandabout the conditions in the plant and stated that he (Mitchell) heard rumors to theeffect that office workers wanted to organize, and he wanted to know why. Strick-land told him that he should know that, that when there was any kind of troubleemployees go to someone and they had gone to Strickland.On redirect examina-tion, Locks was asked if Mitchell had said anything during this conversation rela-tive to moving the office to Atlanta.Locks responded, "No, other than if businesshad gone downgrade, and it never warranted that we keep a duplicate office force,that eventually something like that could happen, because we anticipated a cutbackin business, not as drastic as it happened, what I mean, we thought maybe thingscould be controlled out of one central office, but with one or two people here."Locks admitted that Dean was present during a portion of the meeting, whenconditions in the plant were discussed, but denied that Dean was present whenMitchell and Strickland discussed the office employees. I do not credit Locks'denials of the conversation related by Strickland and Dean, or of Dean's presence.lo9J. A. Booker d/b/a AtlanticStages, 78 NLRB 553.16 Charlie Smith, personnel director at the time of the hearing,testified that Dean wasin the office with Smith and Bazzy during the entire time of the meeting between Locks,Mitchell,and Strickland in an adjacent officeDean related that among the mattersdiscussed with Mitchell,in the presence of Locks and Strickland was the fact that Wallace,an office employee who was paid $50 more than any employee in the front office, wasscheduled for discharge and Mitchell advised Dean and Strickland to get together withMike Bazzy in the personnel office (he was at that time personnel director)to take aclose look at Wallace's record before they made any hasty decision.Dean was uncertainand confused as to the presence or absence of Smith in Bazzy's office on January 22, itappearing that Dean and his bargaining committee did meet with Bazzy and Smith theprevious day, however,I do not consider this uncertainty as reflecting adversely uponDean's testimony of the conversation with Mitchell corroborated by StricklandTheRespondent's effort to place Dean outside the meeting with Mitchell was for obviousreasons, discussed below.The testimony of Smith that he was with Dean during theentire period Mitchell,Strickland,and Locks met is at variance with, and discredited by,the testimony of Locks that Dean was, in fact, in the meeting and discussed plant prob- 282DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Edward J. LocksMary Darlene Dorris, whom I have noted above is still employed, credibly testi-fied-that on January 25, 1960, Locks called some of the office employees into hisoffice, including Dorris, Maude Carroll, Marie Chapman, Ruth Doss, and Rose Lee.At that time Locks told these employees that he did not want a union in the office,that Fulton Mills had many offices and none of them were union and they were notgoing to have this one union, that if the office employees did form a union theywould move all .the work to Atlanta, Georgia.Ruth Doss credibly testified, con-cerning the same event, that Locks wanted to know why the unrest and dissatisfac-tion in the office and told them that he understood that the Union was going to beformed, that Respondent would absolutely not have a union, that if such a thing oc-curred Respondent would move the office to Atlanta, he told them that anything theysaid or did in the meeting would not cost them their jobs, and that he felt that thingswould be straightened out in about 3 weeks.Locks acknowledged having a conversation with four or five of the office girls onJanuary 25, identifying them as Mr. Coleman's group.He told them that he hadheard that they were very much interested in the Union, he explained to them thatsomething had happened while he was in the hospital, it disturbed him deeply, hefelt that he had been as fair asa person could possibly be with the office help, andjust in a general way asked what the troubles were and what he could do to alleviatethem.This was the extent of Locks' memory of this meeting. Locks acknowledgedthat both Dorris and Doss were present at the meeting. I credit the testimony ofDorris and Doss 11 and find Locks made the statements attributed to him.Dallon E. Morrison, employed by Respondent until he was laid off February 5,1960, testified relative to a conversation he and Wayne Choate had with Locks onJanuary 25.Morrison related there was a lengthy conversation about several differ-ent things and Locks brought up the matter of Osborne and said he was sorry he hadto lay him off, that he did not have anything against him personally, but due to hisunion activities he would not be rehired out in the plant, there might be a possibilityof him being hired later in the office. John W. (Wayne) Choate, presently employed,testified that the conversation primarily was relative to a division of the work result-ing from the layoff of Osborne, that Locks said something about due to the fact thatOsborne's name was on the list of union employees that had been turned in that he(Osborne) would not have a job anywhere except in the office. Locks testified thathe could not recall such a conversation with Morrison or anyone else.Osborne, asnoted below, first worked in the plant and was transferred to the office in Januaryof 1959, and has been reemployed in the plant. In view of the fact that the plant isorganized, and since the testimony of General Counsel's witnesses was generally tothe effect that Respondent sought to prevent the organization of the office employees,I am unable to do other than concur with the observation of Respondent's counselthat the statement which Locks is alleged to have made would be illogical under thecircumstances.I shall, accordingly, credit Locks' denial and recommend a dis-missal of this allegation.5.Concluding findingsIt is clear from the evidence, and I find, that Respondent, through its supervisors,interrogated employees concerning their union membership, activities, and desires.That such interrogation is presumptively unlawful has been held by the courts andthe Board in numerous decisions.12 In so finding I am not unmindful of the Board'sholding in theBlue Flashdecision.13Respondent here does not contend that therewas a legitimate purpose for the interrogation and in fact denies the existence ofinterrogation.The Board has held that theBlue Flashrule was not intended tolemsBazzy, though still employed by Respondent, was not called as a witnessLocks'explanation of conditions which might cause a move of the office to Atlanta appear to bemore in the nature of hindsight considerations than a recitation of a likely conversationduring discussionof an organizing effort. In arriving at my credibility determinationsIam not unmindful of thedemeanor andforthrightness, or lack thereof, of thesewitnesses.11Three employees, Maude Carrol, Marie Chapman, and Rose Lee, whom the testimonyestablisheswere present at this meeting, were not called as witnesses.Respondentoffered noexplanation of its failure to call the first two named who presumably are stillemployedThe failure to call a witness, or give a reason therefor, gives rise to a pre-sumptionthat the witnesses' testimony would have been adverse12 SeePetroleumCarrierCorporation of Tampa,Inc.,126 NLRB 103113Blue Flash Express,Inc,109 NLRB 591 AINSWORTH MANUFACTURING COMPANY, ETC.283license the use of interrogation as an integral part of an unlawful campaign to defeata union, simply because the interrogation,if considered in isolation separate fromsuch a campaign,would not be found independently coercive.The Union FurnitureCo., Inc.,118NLRB 1148.The instant case encompasses more than mereinterrogation.I have found above that President Mitchell,on January 22, 1960,told Dean andStrickland that there would not be an office workers union in Springfield,that hewould movethe work to Atlanta,Georgia, if that happened.Respondent, contend-ing that Dean was not present,urges that there can be no violationof the Act, nomatter whatMitchellsaid,since Strickland was not an employee. Since I have foundDean was present when this threat was made,I find it unnecessary to reach the ques-tionraised bythe Respondent.Locks, on January 25,1960,advised five employees that he did not want a unionin the office, that Fulton Mills had many offices and none of them were union andtheywere not going to have this one union,and if the employees did form a unionRespondent would move allthe work to Atlanta,Georgia.That thesestatements ofMitchell and Locks constituteda threat of economic reprisal,deprivation of employ-mentby removalof the place of employment,and are a violation of Section 8(a)( 1)of theAct cannotbe gainsaid.The courtsand the Board have so held in numerouscases.14I have found above that Coleman interrogatedMary DarleneDorris on January3, 1960, and at that time told her of his knowledge of the meeting at Mrs. Doss'house and of his knowledge relative tothe identityof the employees who attendedthe meeting.Creating the impressionthatthe Respondent had engaged in surveil-lance has been held to be violativeof theprovisions of Section 8(a)(1).15The factis,however,the meeting,on December 15, antedated the purchaseof thisplant byRespondent.I have found above that Respondent is not answerable for the con-duct of its predecessor.Since Respondent,under these circumstances, could not befound to have engaged in surveillance,it follows that Respondent cannot be found tohave created an impression of surveillance at a time prior to its acquisition of theplant.I shall,accordingly,recommend a dismissal of this allegation.I further find that Respondent, by interrogating its employees and threateningremovalof the office work to Atlanta,Georgia, has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed them under the Act,and has thus violated Section 8(a) (1) of the Act.C. The alleged discriminatory discharges1.Ray D. OsborneOsborne was first employed as a floor inspector in the plant, commencing October1958.In January 1959 he was transferred to a position in the office which heidentified as a purchase parts and manufactured parts expediter.At the time of hisdischarge, January 25, 1960, he was a production control expediter.He attendedthe meeting at Ruth Doss' home on December 15, 1959, and the meeting at EllisWilkins' home on December 16, 1959.He was one of the office employees whosigned a union application for membership and authorization card on December16, 1959 (General Counsel's Exhibit No. 5), and, pursuant to his authorization,his name was included in the Union's list of office employees who served as anorganizing committee, submitted to the Respondent by the Union, by letter datedJanuary 22, 1960 (General Counsel's Exhibit No. 20).On Friday, January 22, 1960, Charlie J. Wallace was discharged.Wallace, atthat time, worked in production control and handled a portion of the purchases ofparts.Wallace, Osborne,Wilbur Wilkins, Ellis Wilkins, and Billy Joe Jones wereat that time under the direct supervision of Production and Control Manager CharlieB.Hunter.On the same day, Osborne credibly testified, Hunter called Osborneand the two Wilkins into his office and said they would have to come in on Saturday,January 23_1960, and familiarize themselves with Wallace's records, at the sametime advising them that they would each be given a $15 a month pay raise, with alike additional amount each 6 months in the following 18-month period.OnSaturday they worked on Wallace's books, as directed.On Monday, January 25,1960, Hunter advised Osborne that he was to assume, from Wallace's work, all theE's and X's (presumably accounts identified by those letters), and that the balance14 SeeJamestownMachine and Manufacturing ' Company,127 NLRB 172;CaldwellPackaging Company,125 NLRB 495.25Capitol Fish Company,126 NLRB 980. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas to be broken down and assigned to the two Wilkins and Billy Joe Jones, andat the same time Hunter again explained the pay raise, which had meanwhile beenapproved by Locks.The same afternoon Hunter advised Osborne, according toOsborne, that he (Hunter) figured that Osborne already knew that he would haveto be laid off saying that maybe he had heard it.Hunter advised Osborne that hewould have to be discharged that afternoon.Respondent's DefenseVice President Edward Locks testified that the Arthur Anderson Company, afirm of management consultants, commenced a survey of the office, the staff, andrequirements, which was conducted over a period of 3 weeks, that they recommendedcertain reductions in different offices, which recommendations were carried out.This activity was under the direction of the new management.Production and Control Manager Charlie B. Hunter testified that Osborne'stermination was due to a reduction in force, that he was the youngest man and leastqualified in the office.Hunter further testified that Osborne's termination hadnothing to do with his union activity.Hunter testified that Collet, Andersonrepresentative,made recommendations as far as the overall picture of his office wasconcerned, that he (Hunter) tried to follow his (Collet's) recommendations andevaluate them to see whether or not he (Hunter) agreed with the recommendations.Hunter testified that after these recommendations were made he started lookingfor ways to eliminate help that was not actually needed.He described Osborne'sduties as those of a "footman" in the plant, running errands, counting material,checking on particular items, etc.Hunter described Osborne as an average worker, admitted telling him on themorning he was discharged that his raise was coming through, asserted that he hadrecommended the raise 2 or 3 weeks previously.Hunter acknowledged that he hadrecommended raises at the same time for Wilbur Wilkins, Ellis Wilkins, and BillyJoe Jones.Hunter explained his advice to Osborne that he had approved theraise on the same day as the discharge by asserting that he was still taking thedischarge under advisement, "I knew I was going to let someone go, at least Ithought I was, I was still thinking it out, not made the decision yet."Hunter nextasserted that he had Osborne definitely in mind but hadn't definitely made up hismind.Nothing happened between Hunter's conversation with Osborne in themorning and his conversation with him in the afternoon except that he (Hunter)made up his mind. Hunter then explained that he had been thinking of dischargingOsborne for several days.According to Hunter the Anderson Company repre-sentativemade recommendations to assist Hunter in evaluating the workload inhis office, but had nothing to do with the selection of Osborne for discharge, thelatter being a decision of Hunter, which he communicated to Locks.Hunter, however, also ascribed the reason for the discharge of Osborne as aninability on his part to learn the work, testifying:Well, after a certain training period of which our people had plenty of time togo through, they eventually learned their job well enough where they couldtake on additional work.After evaluating the work, I found this not to be true.I let Mr. Osborne go.To the extent that Hunter's testimony conflicts with that of Osborne, I creditOsborne.Concluding FindingsThe Board and the courts have held thatan individualmay be discharged for agood reason, a bad reason, or no reason at all, but may not be discharged for areason proscribed by the Act.The sole question here is whether the reasonsassigned for the discharge were merely a pretext.Charlie J.Wallace, who received $50 more per month than any other employeeunder Hunter, was discharged on January 22, 1960.On the same day, Osborne,the two Wilkins and Billy Joe Jones were advised by Hunter that they were to takeoverWallace's work and would each receivean immediate raiseof $15 a month,with furtherraisesthereafter.I do not credit Hunter's testimony that he hadrecommended the raise 2 or 3 weeks before. They were requested to come in andwork on Saturday in order to acquaint themselves with the work of Wallace. Janu-ary 22 was also the day that President Mitchell advised Stricklandand Dean, as Ihave found above, that there would be no officeunionin Springfield and that, ifnecessary, he would move the office work to Atlanta. It was also the day Respondentwas advised that Osborne was a member of the organizing committee. AINSWORTH MANUFACTURING COMPANY, ETC.285On January 25, 1960,Locks called a group of Coleman'semployees into hisoffice and similarly advised them that the new owners did not propose to allow anoffice workers union to be formed in the plant and that if necessary the work wouldbe moved to Atlanta. This was the day that Hunter advised Osborne in the morning,for the second time, that his raise would go through and that Locks had approvedit, itwas also the day of his discharge.I turn now to the inconsistent defenses assertedby theRespondent.Hunterasserted that the discharge was due to a reduction in force.Locks, on the otherhand, testified that a meeting on February 5, 1960, was for the purpose of tellingthe employees then being discharged that a reduction in force was then going intoeffect in line with the policy of the new owners, and they would retain the employeesRespondent and Arthur Anderson thought were best for continued operation.Dallon E. Morrison,who worked in Hunter's department,was one of seven dis-charged on February 5, 1960.WhileRespondent sought to establish as a general defense that the dischargesenumerated in the charge underlying this case were economic and resulted from amanagement survey of the office operations, Hunter's testimony is clear that Collet(Anderson representative) did not recommend Osborne's discharge, but merelysuggested to Hunter the means of improving his operation which Hunter then tookunder advisement.Accordingly,I find Osborne'sdischarge was not recommendedby the Anderson representative.Hunter implied that after a certain training period Osborne had not learned hisjob well enough to take on aditional work and this was the reason for letting himgo, but at the same time he did not deny Osborne's testimony relative to the assign-ment of a portion of Wallace's work on the prior Friday.Hunter did not deny thathe advised Osborne of his pending raise on the morning of the day of Osborne'sdischarge which causes me to reject Hunter's claim that he had the discharge underconsideration as implausible.Hunter also advanced lack of seniority as a consideration in the selection ofOsborne.Those working with Osborne, the two Wilkins and Billy Joe Jones, werealsomembers of the organizing committee.In the discharge of Ruth Doss, nextconsidered, Respondent disregarded seniority.The abruptness and timing of the discharge, the first workday after the Union'sdemand for recognition,the inconsistent and unconvincing character of the reasonsadvanced by Respondent to support the discharge,coupled with the antiunion animusfound above in my view constitutea prima faciecase of discrimination.16Theasserted economic considerations on the basis of the record as a whole, are a merepretext.I so find.Speaking for the court,Circuit Judge Medina has said"the unexplained coinci-dence of time with respect to the principal events was no coincidence at all, butrather part of a deliberate effort by the management to scotch the lawful measuresof the employees before they had progressed too far toward fruition. .....N.L.R.B.v. Jamestown Sterling Corp.,211 F. 2d 725 (C A. 2)The existence of some justifiable ground for discharge or layoff is no defense ifitwas not the "moving cause."Wells, Inc., v. N.L R B.,162 F. 2d 457, 460(C.A. 9). In view of the above facts, and upon the entire record as a whole, I be-lieve and hold that Respondent'spurported reasons for discharging Osborne werepretextuous,and that the real reason and "moving cause",was the known Unionand concerted activities of said employee and said discharge constituted discrimi-nation with respect to his hire and tenure of employment to discourage member-ship in the Union in violation of Section 8(a)(3) and (1) of the Act.2.Ruth DossRuth Doss was first employed on September 9, 1958,and continued to work untilher discharge on February 5, 1960. She worked in accounts payable during theentire period of her employment.Her supervisor was Plant Controller WilliamL. Coleman.The first meeting of the union representatives, with other office per-sonnel in attendance,was held in her home on December15, 1959.Her nameappears as a member of the union organizing committee on the list submitted by theUnion to the Company, by letter dated January 22, 1960.I have found above that Coleman discussed the meeting at Doss' home with Dorrison January 3, 1960, and with Doss on January 25. 1 have also found that Locksdiscussed the Union, and made his threat of removal of the office work to Atlanta'8 Antonio Santisteban&Co , Inc.,122 NLRB 44 ;Wiese Plow Welding Co,Inc,123NLRB 616;Pacemaker Corporation,120 NLRB 987. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDif a union was formed in a conference with five of Coleman's employees, includingDoss and Dorris, on January 25, 1960.Doss credibly testified that about a week before her layoff Coleman called her tohis office and in the presence of J: Allen Home, identified as another employee work-ing in accounts payable, told her that he was going to put her on all accounts payable.Doss explained that she, Dorris, and Horne had been doing this work.Colemanstated that he was going to transfer Dorris to work as a billing clerk.He explainedto Doss that she was one of the oldest employees, was more familiar with the workand he felt she was capable of carrying the load. She at that time asked him if hehad any complaint whatsoever about her work or any suggestions, and he advisedher that he had no complaints whatsoever.On February 5, 1960, at 5 minutes to 4 o'clock, Coleman advised Doss to go toLock's office.Locks advised Doss, two supervisors working for Coleman (MarvinHoward and Norman Carpo), James Harry Hall and Larry Pond, timekeepers,under Coleman, Dallon E. Morrison, a customer contact representative workingunder Hunter, and Chapman, working for Von Hurst in time study, that he hadvery sad news for them, that it was a thing he hated to do, but as of that minutethey were laid off.Mrs. Doss acknowledged that Locks advised that the new Company had takenover the plant, that Locks did not see how they could possibly carry on the workwith as few workers as they anticipated doing, but that an independent concern hadchecked over the office and designated certain jobs that had to be eliminated.Mrs.Doss contended that she had never been interviewed by the Anderson people.Dossalso testified that right after her layoff Coleman expressed his regret and stated thathe did his best to get them to keep her, but that there was not anything he could doabout it.Respondent's DefensePlant Controller William L. Coleman testified that the Anderson Company repre-sentatives made certain recommendations relative to cutting back the force to keepthe plant in a profitable condition, and that it was for this reason that they madecertain cuts when they didHe testified that the "independent auditors" observedthe work of the people and made recommendations that certain people should be letgo, these recommendations were discussed with management before the actual layoffand in every instance the recommendations of the auditors were carried out.Cole-man also testified that the first action taken on any recommendation made by,theAnderson firm was on February 5, insofar as his department was concerned.Several days previously Collet, an Anderson representative, a Mr. Bacon fromPrecasco, Locks, and Coleman conferred relative to Coleman's department. Ineach instance the recommendation of Collet, according to Coleman, was effected.However, Locks testified his discussion with Coleman was confined to the numberof people that had to be let go, but not as individuals.Locks stated: "All I wasinterested in, we cut our office force fifty percent, those were my orders."Locks in acknowledging that he discussed Ruth Doss with Bennett Collet, testified,"we had made it a policy that if we have to cut, we would cut the youngest person,if the person older was qualified to do the work.When they came to me and saidthe decision was made to let Ruth Doss go, I said, `remember that girl has moreseniority than other people in the department, if she is qualified to do the work, I feelshe should be retained."'However, Locks testified that Collet advised him thatDoss was not qualified. Locks advised Collet "we will have to give her a chance."This was his only conference with Collet relative to Doss.Locks was uncertain ifDoss' discharge was several days, or "weeks," thereafter.Coleman related two incident reports, January 25 and February 3, 1960, when hediscussed errors with Ruth Doss.The first was an error of $250 on an invoice, thelatter was attaching documents to the wrong invoice.There were no other writtenincident reports on her.These incident reports, Coleman stated, were not con-sidered in evaluating whether or not to continue Ruth Doss as an employee, butwere considered in deciding she should not be transferred to another job.Coleman stated that Doss was not qualified to do any other job except the oneshe was working on, he so advised Collet when the question was asked whether shecould work in payroll or labor distribution.His opinion was predicated on thefact she had not done this work.Doss' work was taken over by Horne, who alsohad worked in accounts payable, assisted by Wakefield, who worked in accountsreceivable and as a substitute payroll clerk.Concluding FindingsGeneral Counsel, at the outset of the case, stated that the Arthur Anderson con-sulting firm was making a survey in all of the plants to determine whether they could AINSWORTH MANUFACTURING COMPANY, ETC.287cut down operations and merge operations to make a profit.This was under thedirection of the Fulton Mills people.General Counsel further advised that hemade no contention that the survey was discriminatory and acknowledged that hehad no evidence to show that it was other than as represented. In his brief, GeneralCounsel asserts that the survey appears generally to be the true motive for the ter-minations,except in the cases of Osborne and Doss.General Counsel urges that the layoff of Doss was discriminatory because herwork was taken over by Geraldine Wakefield, who had been employed by the Re-spondent for only 6 months at the time of the layoff. This was the testimony ofDoss, whom I have credited above and is consistent with Locks' admission thatsenioritywould govern if the employee was qualified.Coleman did not denytelling Doss, shortly before her discharge, that he intended to put her on all accountspayable and to transfer Dorris to billing clerk.The evidence shows that Dorris,in fact, was a billing clerk at the time of the hearing.Doss was employed on the same job from September 1958 to February 1960.Coleman recited only two incident reports on her during that period, yet Locks con-cluded his testimony by ascribing "incompetency" as the reason for Doss' layoff.How this conclusion is reconciled with Locks' testimony that he advised Collet, inthe only conversation they had, that "we will have to give her a chance" is not ex-plained.This testimony also conflicts with Coleman's statement that the two inci-dent reports were not considered, and no other incompetence is related by him.Locks' testimony that Collet reported he tried Doss on numerous jobs and shemade the same mistakes over and over, stands in sharp contrast to the testimony ofDoss that she did not talk to the Anderson representatives.Collet did not testify. Icredit Doss' testimony that she did not talk to Anderson representative.Coleman, whom I have found above was not a reliable witness, first testified theselection of individuals for discharge was pursuant to the Anderson recommenda-tions.He then acknowledged "we all made the decision." Locks testified the de-cision was Coleman's, "that was his own decision with the people from Arthur Ander-son."Locks, however, made no effort to reconcile this testimony with his later testi-mony that he did not know how the choice was finally made as to who was to be laidoff.I have above found interrogation of Doss by Coleman about January 25, 1960,relative to the union meeting which she had at her home, and his inquiry as towhether she was satisfied with her job, as well as his advice that he intended to puther in charge of all accounts payable.Respondent's defense is varied, inconsistentand unconvincing, its antiunion animus is amply demonstrated as found above.WhileGeneral Counsel has not contested the existence of a valid economic reason for theother discharges enumerated in the charge, he contends the selection of Doss wasdiscriminatory.There can be no doubt thata prima faciecase of discriminationappears.The burden of going forward, and presenting substantial evidence to refuteis the obligation of the Respondent.The Board and courts have held in numerouscases that shifting defenses and conflicting reasons for the action taken may be con-sidered and found to be mere subterfuges. I so find.In view of the above facts, and upon the entire record as a whole, I believe and findthat Respondent's purported reason for discharging Doss was a pretext, and that thereal reason was the known union and concerted activities of said employee and saiddischarge constituted discrimination with respect to her hire and tenure of employ-ment to discourage membership in the Union in violation of Section 8(a)(3) and(1) of the Act.D. The refusal to bargain1.The appropriate unit-the Union's majority statusIt appears undisputed, and I find, the following employees of the Respondent con-stitute a unit appropriate for the purposes of collective bargaining within Section 9(b)of the Act:All office clerical employees at the Springfield, Tennessee, plant, excluding en-gineers, time-study engineers, watchmen, guards, and supervisors as defined by theAct.There is no prior collective-bargaining history. It is undisputed that all of theoffice employees, except the personnel clerk and the timekeepers, work in the generaloffices located in the south end of the plant.The hours of work are the same for all,except the personnel, billing, and production control clerk, who report to and leavework 1 hour later than the other office employees.All office clericals are carried onthe same payroll, are paid on a salary basis, on the same payday.All receive thesame employee benefits, such as insurance, holidays, overtime,parking privileges, 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, length of vacation varies according to the tenure of employment.Thereis no interchange between office clerical and other classifications.Two confidentialemployees, Betty Cotter and Opal Jones, secretaries to the plant manager and person-nel manager, all parties agree, are excluded.There are five timekeepers, whom the General Counsel would include and Re-spondent would exclude from the unit.These employees spend approximately 95percent of their time in the production area where they have tables on which to makecomputations.Each production employee clocks in on a particular card, whichshows the job, part number, operation number, and number of pieces produced. Thetimekeepers assemble these cards and record the number of pieces produced as op-posed to the quota set for the particular operation.They maintain the quota recordsand give such information to employees or supervisors.The remaining portion oftheir time is spent in the general office where they turn in their computations and re-solve discrepancies in labor distribution records.Two clerks in the accounting de-partment have responsibility for the maintenance of labor distribution records, theyapply rates and charge to customer accounts the information received from the time-keepers.The timekeepers are in the accounting department and under the super-vision of William L. Coleman, the controller.General Counsel urges that the Boardexcluded the timekeepers from the production and maintenance unit in its decisionand direction of election in Case No. 10-RC-4346, June 16, 1959 (General CounselExhibit No. 19).While the Board excluded "accounting employees" there is nothingin the decision to indicate that the timekeeper classification was called to the atten-tion of, or considered by, the Board. In any event, the prior decision is not disposi-tive of the issue here presented. It appears from the foregoing, and from prior Boarddecisions, that the timekeepers are factory clericals, as distinguished from officeclericals.The Board's customary policy is not to have office clerical and plantclerical employees in the same unit where there is objection to such inclusion.Fair-banks,Morse & Company,117 NLRB 1449, 1450.17 I find the timekeepers shouldbe excluded from the unit.General Counsel asserts that Wilkins is not a supervisor and should be included inthe unit.Respondent contends that Wilkins is a supervisor and should be excludedfrom the unit.Wilkins testified that he has been employed since August 5, 1958, heis in the production control department, under Hunter.He described the departmentas having the making of schedules, expediting parts, following up, releasing parts,customer contact, and perpetual inventories.He described his duties as "parts followup man, and I release purchase parts to the vendors, I schedule various departmentsout in the plant, I follow up on manufactured parts, and that is about it."He has noone working under him, has never hired, fired, or laid off anyone.He has neverdisciplined anyone, granted a raise, promoted anyone, or adjusted a grievance foranyone, and has never been in charge of the department.On one occasion, duringthe absence of Hunter, he granted an employee an hour off.Wilkins credibly testi-fied that normally when an individual is made a supervisor a memorandum is dis-tributed to the employees stating that fact, and no memorandum stating that Wilkinswas made a supervisor, or designating employees to be under his supervision was everissued.When Wallace was discharged, discussedsupra,Wilkins was called into Locks'office,Hunter and Coleman may have been present, and his advice sought as towhether he thought Osborne qualified to take over Wallace's job.Wallace's job wasthen split between Osborne, the two Wilkins and Jones, and each was advised of a $15a month raise.Wallace had received $50 per month more salary than Wilkins,though not a supervisor.The only other employees working for Hunter were RuthAdams, Wayne Choate, and Dallon E. Morrison.Wilkins testified he received his raises at the same time and in the same amountas the other employees and had no benefits that were different from the employeesworking with him.Wilkins acknowledged that he attended supervisory meetings.17The cases cited by the Charging Party are inapposite. Charging Party urges that ifthe timekeepers are not appropriately a part of the office clerical unit, they either consti-tute an appropriate residual unit or may be a part of the production and maintenanceunit.The Charging Party further urges that while the Board has recognized the policyof excluding plant clericals from an office clerical unit upon the insistence of any party,it has held that plant clericals shall be afforded a self-determination election to determineif they want to become a part of an existing production and maintenance unitThequestion before me is not the matter of representation of plant clericals, rather it 1sconfined to the question of whether the timekeepers may properly be included in theunitsought. AINSWORTH MANUFACTURING COMPANY,ETC.289Charles J. Wallace testified he was not a supervisor, that after Locks became plantmanager there was a supervisory or staff meeting held each morning at 9 o'clock,which was attended by Wilbur Wilkins, Ellis Wilkins, and Wallace.Productionproblems were discussed and any shortages that existed or might exist in relation tomanufactured parts or purchase parts that would hinder or curtail production sched-ules were brought to the attention of the meeting by these three.Wallace being re-sponsible for all local purchasing, and with Ellis Wilkins, responsible for purchaseparts, while Wilbur Wilkins was responsible for manufactured parts. In November1959, because there was seldom a purchase parts shortage, Wallace and Ellis Wilkinsdiscontinued attendance at these meetings.Respondent did not cross-examine Wal-lace, or otherwise challenge this testimony.Wilkins' attendance at supervisory meet-ings appears thus of no consequence in resolving his supervisory status.Wilkins acknowledged reporting Ruth Adams, to Hunter, for taking her lunch hourwhen everyone was absent from the office, on one occasion.He also testified that hewas asked to keep a record of personnel who reported late and acknowledged cau-tioning employees (unspecified) about being late.The Act defines the term "super-visor" in Section 2(11).18While it appears that Hunter advised Wilkins that he wasa supervisor, this record is devoid of any testimony as to which, if any, employeeswere under his supervision.While he kept a record of employees reporting late towork, the record likewise contains no evidence of any action being taken by anyone inrespect thereto, at any time.Whether the keeping of this lateness record was a mereroutine or clerical function is likewise obscure.The Board has found in numerous cases that the sporadic exercise of supervisoryauthority does not constitute an employee a supervisor within the meaning of Sec-tion 2(11) of the Act, or require his exclusion from an appropriate unit.BreznerTanning Corporation,121NLRB 822; CitiesServiceRefining Corporation,121NLRB 1091;Barr Rubber Products Company,118 NLRB 1428. I find that WilburWilkins is not a supervisor within the meaning of Section 2(11) of the Act, andshould be included in the unit.It is undisputed that there were, 26 employees in the unit sought on Jan. 21and 22, 1960, excluding the 2 confidential employees, but including the 5 timekeep-ers.The appropriate unit, as found herein, contained 21 employees.Twelve officeemployees, and all five timekeepers, signed cards for the Union on December 16,1959, this fact is undisputed.Witnesses for the General Counsel testified that theUnion was authorized to submit the names of those signing cards to the Respond-ent, as an organizing committee, on January 21, 1960.The Union was and is theduly authorized and exclusive representative of a majority.2.The refusal to bargainOn January 21, 1960, C. E. Strickland, International representative, and the mem-bers of the plant bargaining committee, met with H. J. Roesch, Industrial RelationsDirector, and other representatives of the Respondent, for the purpose of executingan agreement whereby Respondent assumed the obligation of the collective-bargain-ing agreement that its predecessor had with the Union, on behalf of the productionand maintenance workers. I have found,supra,that on two occasions, prior toJanuary 21, 1960, Strickland and A. M. Bazzy, personnel director, discussed theorganization of the office employees.At the meeting on January 21, Stricklandinquired as to what Roesch intended to do about the office workers, the languageused is not specified. Strickland quoted Roesch as advising that "we would have togo the hard way, as far as he was concerned." It is not here contended that thisincident constituted a refusal to bargain.On January 22, 1960, the Union mailed a petition for certification, which wasreceived and filed in the Atlanta Regional Office on January 25, 1960 (Case No.10-RC-4596).The petition was withdrawn on April 11, 1960.On January 22, 1960, the Union sent a letter to the Respondent advising that itwas enclosing a list of the office employees who had volunteered to serve as anisSection 2(11) reads:The term "supervisor" means any individual having authority, in the interest ofthe employer, to hire, transfer,suspend,lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend such action, if in connection with theforegoing the exercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment.599198-62-vol. 131-20 290DECISIONSOF NATIONAL LABORRELATIONS BOARDorganizing committee.The list included the names of the 17 employees, includingthe 5 timekeepers, who had previously signed the union authorization cards (Gen-eral Counsel's Exhibits Nos. 20 A and B).The Union mailed a second letter to theRespondent on January 22, 1960, in this letter the Union advised Respondent thatit represented a majority of the office employees, that it had been designated as theexclusive representative of such employees for the purpose of collective bargaining,that it desired to institute negotiations relative to rates of pay, etc., and it is clearthat the request was a request for bargaining (General Counsel's Exhibit No. 21).I so find. I also find that the Company received both of these letters.19 It appearsundisputed in the record that the Company never acknowledged or responded, inany manner, to the Union's letter demand of January 22, 1960.Considering all of the evidence in the record, I find that at all times on and afterJanuary 22, 1960, Respondent refused to recognize and bargain with the Union asthe exclusive representative of the office employees in an appropriate unit for thepurpose of collective bargaining, in violation of Section 8(a)(5) and (1) of theAct.2oRespondent alludes to the fact that the charges in this case were not filed untilMarch 4, 1960, after the hearing on the petition for certification was held on Feb-ruary 24, 1960.The Union sought and obtained permission to withdraw the peti-tion for certification on April 11, 1960, before any order of election issued and be-fore any election was held, also at the approximate time of the complaint herein,issued on April 6, 1960.Thus the situation found by the Board in theAiellocasehas no application for the reasons stated by the Board in theDanRiverMillsandUnited Butcherscases.21Respondent asserts that the pendency of the petition for certification justified itsrefusal to bargain.The Board has rejected a similar contention, in a case not unlikethe situation existing here, holding that the pendency of the petition did not justifyRespondent's refusal to bargain after receipt of the Union's claim of majority desig-nation and bargaining demand.Laabs, Inc.,128 NLRB 374.Respondent alleges a good-faith doubt, particularly after the terminations herein.The request for bargaining was January 22, 1960, and the bulk of the terminationswere not until February 5, 1960.General Counsel contends that the situation pre-sented by the evidence herein is similar to that inJoy Silk Mills22 in which the8(a)(1) violations were of the type which manifestly undermine the Union and dis-sipated itsmajority status.I so find.However, General Counsel has correctlynoted one distinction, here Respondent never questioned the Union's majority status.The Board recently reaffirmed its holding in theJoy Silk Millscase stating:It is true that an employer may in good faith insist upon a Board election, asproof of a union's majority status.However, when its insistence upon an elec-tion is motivated, not by any bona fide doubt as to the union's majority status,19There is attached to Exhibits Nos 20 and 21 the return receipts for certified mail,both of whichare signed"Edward J Locks by Betty Cotter " There is no dispute thatExhibit No. 20 was received by the RespondentLocks' testimony that he did not receiveGeneral Counsel's Exhibit No. 21 is not creditedThat the receipt was signed by Locks'secretary was not disputed, and while available, she was not called to testify.20 ItMitchell,Locks,Strickland, and Dean had their meeting, called at the request ofMitchell.I have above credited Strickland's testimony that Mitchell wanted to knowwhat thedisturbanceamong the office workers was about, he understood that they wereunhappy and wanted to belong to the Union, Mitchell offered to aid the Union in obtain-ing 100 percentmembershipin the plant unit if they would withdraw the petition forthe office workers.Mitchellalso madeit clear that he had some 93 plants in which noofficeworkers were organized, he did not intend to permit organizationin Springfield,and wouldmove the work to Atlanta, Georgia, if that happened. Stricklandwas unableto recallany reference being madeduring this conversation to his letterrequestingRespondent to bargainwith the Union.Locks testified that PresidentMitchellpointedout at thisconference,that there were new principals in the plant, that theywould begoing througha reorganizationalprogram, that a lot of people would belaid off, es-peciallyin the office,and thatif anything was to be doneit shouldbe held in abeyancefor a while.21 SeeLouis Aiello at at d/b/a Aiello DairyFarms,110 NLRB1365;United ButchersAbattoir,Inc,123 NLRB946;Dan River Mills, Incorporated,Alabama Division,121NLRB 645.22 Joy Silk Mills, Inc.,85NLRB 1263,enfd.185 F. 2d 732(C.A D.C.). AINSWORTH MANUFACTURING COMPANY, ETC.291but rather a rejection of the collective bargaining principle, or a desire to gaintime within which to undermine the union, such insistence is unlawful.Thisquestion of good faith is one which, of necessity, must be determined in thelight of all relevant facts in the case, including any unlawful conduct of theemployer.Here the record clearly establishes that Respondent's failure tobargain was motivated by its complete rejection of the collective bargainingprinciple.[Laabs, Inc.,128 NLRB 374.]IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring,in con-nection with Respondent's operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and commerce among theseveral States, and such of them as have been found to constitute unfair labor prac-tices, tend to lead to labor disputes obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged and is engaging in certain unfairlabor practices,itwill be recommended that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of the Act. It will be recom-mended that Respondent,upon request,bargain collectivelywith InternationalUnion,UnitedAutomobile,Aircraftand Agricultural ImplementWorkers ofAmerica,UAW-AFL-CIO, as the exclusive representative of all employees in the unitherein found to be appropriate for the purpose of collective bargaining;that it offerto Ray D. Osborne and Ruth Doss immediate and full reinstatement to the formeror substantially equivalent position of each 23 without prejudice to their seniorityand other rights and privileges of employment and make them whole for any lossof pay suffered by reason of the discrimination against them by the payment of asum of money equal to the amount they would normally have earned as wagesfrom the date on which the employment of each was terminated by the Respondentto the date onwhichRespondent shall offer to each proper reinstatement as hereinprovided,less net earnings 24 to be computed on a quarterly basis in the manner setforthin F.W.Woolworth Company,90 NLRB 289.It is also recommended that the Respondent be ordered to make available to theBoard,upon request,payroll and other records to facilitate checking of the amountof earnings due.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to its employees by Section 7 of theAct.Upon the foregoing findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union,United Automobile,Aircraft and Agricultural ImplementWorkers of America,UAW-AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.3.By engaging in the conduct set forth in the section entitled"Interference, Re-straint,and Coercion,"to the extent therein found,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(I)of the Act.4.By discriminating with respect to the hire and tenure of employment of RayD. Osborne and Ruth Doss,thereby discouraging the free exercise of the rights guar-anteed by Section 7 of the Act, and discouraging membership in and activities forthe above-named labor organization,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.5.All office-clerical employees at the Springfield,Tennessee,plant,excludingengineers,time-study engineers, watchmen, guards,and supervisors as defined in13SeeThe Chase National Bank of the CityofNewYork, San Juan,Puerto Rico,Branch,65NLRB 827.21 SeeCrossett Lumber Company,8NLRB 440, 496. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act,constitute a unit appropriatefor thepurposes of collective bargaining withinthe meaning of Section9(b) of the Act.6. International Union,United Automobile, Aircraftand Agricultural ImplementWorkers of America, UAW-AFL-CIO, is andat all times commencing and sinceJanuary 22, 1960,has been the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collective bargaining within the mean-ing of Section9(b) of the Act.7.By failingand refusing at all times, commencing and sinceJanuary 22, 1960,to bargain with International Union, United Automobile Aircraft and AgriculturalImplementWorkers of America, UAW-AFL-CIO, as the exclusivebargaining rep-resentative of employees in the appropriate unit, the Respondent has engaged in andis engaging in unfairlaborpractices within the meaning of Section 8(a)(5) and (1)of the Act.8.Respondent has not engaged in unfairlaborpracticeswithin themeaning ofSection 8(a)(1) of the Act by the conductof supervisors,as specified in paragraph6 of the complaint,whichantedate the purchase of Respondent on December 28,1959, or bysurveillance as alleged in paragraph 8 of the complaint,or by warningits employeesthat itwould not grant economic benefits, as alleged in paragraph 9 ofthe complaint.9.The aforesaidunfairlabor practicesare unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Amalgamated Union,Local5,UAW,IndependentandDynamicManufacturing Corporation.Cases Nos. 2-CC-464 and 2-CB-2265.April 26, 1961DECISION AND ORDEROn October 29, 1958, Trial Examiner George A. Downingissued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ateReport, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except as indicated below.'1Based on the Supreme Court's decision inN.L.R.B. v. Drivers,Chauffeurs and HelpersLocalUnion No.639,etc.(Curtis Brothers),362 U.S. 274,contrary to the Trial Examiner,the Board finds that the Respondent did not violate Section 8(b)(1)(A) of the Act asalleged in the complaint.131 NLRB No. 43.